Case 5:20-cv-00106-gwc Document 45 Filed 10/14/20 Page 1of1

 

UNITED STATES DISTRICT COURT
FOR THE Co
DISTRICT OF VERMONT UU OCT 1G PH 3:3]

GALIANO CONSTRUCTION CUSTOM
BUILDER, LLC and TODD GALIANO,

Plaintiffs,

V. Case No. 5:20-cv-106
BRANDON SAMPLE, ESQ., BRANDON
SAMPLE, PLC, HON MOK, INK MAKE,
LLC, VERMONT REMODELING, LLC,
133 FOREST, LLC, VERMONT
EQUIPMENT, LLC, GREEN MOUNTAIN
CONCRETE, LLC, VERMONT
GENERAL CONTRACTORS, LLC and
VERMONT PROPERTY RENTALS, LLC,

Nee Nee Nee eee Ss SS”

Defendants.

ORDER

The remaining defendants have filed a motion to strike the clerk’s letter returning this
case to Vermont Superior Court. The motion is under advisement. The court stays the remand
pending a decision on the motion to strike.

Dated at Rutland, in the District of Vermont, this 14" day of October, 2020.

<n

Geoffrey W. Crawford, Chief Judge
United States District Court
